21 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Robert James ARIONUS, also known as Robert James Riley, alsoknown as Mushroom Bob, Appellant.
No. 93-3727.
United States Court of Appeals,Eighth Circuit.
Filed:  April 21, 1994.

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert James Arionus appeals his drug-related conviction and his guidelines sentence.  Arionus contends the evidence is insufficient to support the jury verdict.  Arionus also contends the district court improperly used his past drug convictions for sentence enhancement.  We have carefully considered Arionus's contentions and find them to be without merit.  We thus affirm Arionus's conviction and sentence.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.